Citation Nr: 1601924	
Decision Date: 01/15/16    Archive Date: 01/21/16

DOCKET NO.  07-20 554	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to a rating in excess of 20 percent for a right knee disability.


REPRESENTATION

Veteran represented by:	Kenneth L. LaVan, Attorney


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Ivey-Crickenberger, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1987 to March 1990.

This matter comes before the board of Veterans' Appeals (Board) on appeal from a May 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

The Veteran testified before the undersigned Veterans Law Judge in a videoconference hearing from the RO in September 2011.  A transcript of the hearing is of record.

In February 2012 the Board remanded the case on appeal to the RO for further development.  The case returned to the Board and the Board issued an opinion denying the claim in July 2013.  The Veteran subsequently appealed the Board's denial the United States Court of Appeals for Veterans Claims (Court).  In August 2015, the Court granted a joint motion for remand (JMR) of the Board's July 2013 decision.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In the JMR it was determined the Board had not adequately addressed the question of knee instability.  While there is some lay and medical evidence of record that the Veteran experiences generalized mild instability in his right knee, the evidence is unclear if the Veteran's right knee disability meets the regulatory standard for a separate rating for lateral instability.  In addition, there are pertinent private treatment records that have not been associated with the Veteran's claims file.  These records should be sought, and the Veteran examined for VA purposes as indicated below.  
  
Accordingly, the case is REMANDED for the following action:

1.  With any necessary assistance from the Veteran, attempt to obtain and associate with the file the records of the Veteran's right knee treatment from Piedmont Physician's Group and/or Piedmont Hospital or both, dated after 2003.  

2.  Request that the Veteran identify any other pertinent private medical records in regard to his right knee condition.  Any identified records should be sought.  
	
For any outstanding private treatment records identified by the Veteran, make at least two (2) attempts to obtain such records.  All attempts made must be documented in the claims file, to include the unavailability of any identified records.  For any identified records that are not obtained, notify the Veteran of such and provide him with an opportunity to submit those records directly.

3.  Obtain records of all pertinent outstanding VA outpatient and inpatient treatment of the Veteran.  In any event, obtain VA treatment notes dated since July 2014, and associate them with the Veteran's claims file.

4.  Schedule the Veteran for a new examination for his right knee to determine the current severity of his right knee disability.  Access to the claims file should be made available to the examiner.  All indicated tests should be accomplished,  and the findings detailed.  During range of motion tests, the examiner should provide commentary regarding symptoms including painful motion, functional loss due to pain, excess fatigability, weakness, and additional disability during flare-ups.  Any additional loss of motion with repetitive movement should be noted.  The examiner should inquire as to periods of flare-up, and note the frequency and duration of any such flare-ups, and the functional losses imposed.  

In addition, the examiner is asked to answer the following questions:

* Does the Veteran experience recurrent subluxation of the right knee?  If so, is the impairment slight, moderate, or severe?

* Does the Veteran experience lateral instability of the right knee?  If so, is the impairment slight, moderate, or severe?

* Does the Veteran experience dislocation of the semilunar cartilage in the right knee?  If so, does he experience episodes of locking, pain, and effusion into the joint?  If so, please describe the frequency of these episodes.

* Has there been removal of semilunar cartilage?  If so, what symptoms associated with the removal does he experience?

A complete rationale for any opinions expressed should be provided.  

5.  Then readjudicate the appeal.  If the benefit sought on appeal remains denied, the Veteran should be furnished with a supplemental statement of the case and be given the opportunity to respond.  Thereafter, the case should then be returned to the Board for further appellate consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2015).



